Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2015

                                      No. 04-15-00212-CV

                          IN THE INTEREST OF R.K.H., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01466
                            Honorable Larry Noll, Judge Presiding


                                         ORDER

       On June 17, 2015, we ordered appellant to show cause why we had jurisdiction over this
appeal, explaining that the clerk’s record did not contain a final order. We suspended appellate
deadlines pending our determination of whether we had jurisdiction. On June 30, 2015, a
supplemental clerk’s record was filed. This supplemental clerk’s record contains a final order
signed by the trial court on June 25, 2015. We therefore reinstate this appeal on the docket of this
Court. And, because appellant filed her brief on July 2, 2015, appellee’s brief is due August 5,
2015.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court